Citation Nr: 1425432	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-00 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to an effective date earlier than September 22, 2003 for the grant of service connection for PTSD.
 
3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for PTSD, with a 30 percent evaluation effective September 22, 2003. 

Thereafter, the RO's November 2009 rating decision increased to 50 percent the evaluation for PTSD, since September 22, 2003.  Regardless of this incremental increase, absent indication of an accord and satisfaction from the Veteran, his claim for a still higher schedular rating remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

The Board further finds that the Veteran's claim for a TDIU must be included as part of the instant appeal.  The Veteran filed a formal claim for TDIU in December 2009, which was adjudicated and denied pursuant to a March 2010 RO rating decision.  Then in August 2010, the Veteran submitted additional pertinent evidence and requested that it be considered in furtherance of his TDIU claim.  Clearly, the Veteran seeks further review of the claim.  However, rather than requesting readjudication of the claim as a distinct matter and/or issuance of a Statement of the Case (SOC) commencing an appellate action, the Board views the Veteran's TDIU claim as part and parcel of his underlying claim for increased rating for PTSD.  On this subject, the United States Court of Appeals for Veterans Claims (Court) has outlined in Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Such is the case here, in that the matter of a TDIU is incidental to the already pending claim for increased initial rating for PTSD.  Hence, the Board assumes jurisdiction over the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996); Rice, supra. 

In August 2012 the Board denied entitlement to an earlier effective date for the grant of service connection for PTSD.  The remaining claims for an increased rating and TDIU were remanded.  The Veteran appealed the Board's August 2012 decision to the Court, and pursuant to a joint motion for partial remand (JMPR), the Board's August 2012 decision was vacated and remanded back to the Board.  Specifically the JMPR noted that the Board had applied the amended version of 38 C.F.R. § 3.156(c), which was effective in October 2006, even though the Veteran's claim was in September 2003 and the earlier version of 38 C.F.R. § 3.156 should have been applied, pursuant to Cline v. Shinseki, 26 Vet. App. 18, 21-27 (2012), which was issued one day prior to the date of the August 2012 Board decision.  The JMPR noted that the decision in Cline "held that the October 2006 amendment to 38 C.F.R. § 3.156(c)(2) constituted a substantive rule change when it was added, and that when a claimant has been granted service connection for PTSD prior to the October 2006 effective date of the new version of 38 C.F.R. § 3.156(c), the new version of that regulation cannot be applied retroactively.  See Cline, 26 Vet. App. at 25-27."  See May 2013 JMPR, p. 2.  Therefore, the parties agreed that the earlier version of 38 C.F.R. § 3.156 should have been applied, effective prior to October 2006, pursuant to Cline.

Therefore with consideration of the previous version of 38 C.F.R. § 3.156, effective prior to October 2006, the case will be readjudicated on a de novo basis.

As it does not appear that the RO has had the opportunity to conduct the development directed in the previous remand in August 2012, once again, the issues of entitlement to an initial rating higher than 50 percent for PTSD and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The RO denied the Veteran's original claim for service connection for PTSD pursuant to an October 2000 rating decision, from which the Veteran did not appeal. Following receipt of the Veteran's September 22, 2003 petition to reopen, the RO in a December 2007 rating action reopened and granted service connection for PTSD.
 
2.  One of the stressors underlying the Veteran's claim for service connection for PTSD, when granted in December 2007, was corroborated through receipt of official service department records that presumably were available when the claim was first considered and denied back in October 2000.

3.  The effective date of service connection for PTSD should be the date of the Veteran's original claim for service connection on August 9, 1999 based on the receipt of the supplemental information from the service department verifying the Veteran's stressor.


CONCLUSION OF LAW

The criteria are met for assignment of an earlier effective date of August 9, 1999 for the grant of service connection for PTSD. 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.400 (2013)38 C.F.R. § 3.156(c) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA law, the guidelines for the determination of an effective date of an award of disability compensation are set forth at 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of compensation benefits that is based on an original claim, claim reopened after a final disallowance, or claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.

The specific provision for the assignment of an effective date for an award of compensation benefits following the grant of an original claim for service connection, is that the effective date will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service - otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i).

Where, however, there has been an award of service-connected compensation benefits following the presentation of new and material evidence that warrants the reopening of a previous final disallowance, the appropriate effective date is that of the date of receipt of the new claim (i.e., the petition to reopen that was ultimately granted), or date entitlement arose, whichever is later.  See 38 C.F.R. §§ 3.400(q)(1)(ii), (r).

There is an exception to this general rule governing reopened claims under 38 C.F.R. § 3.156(c).  As noted above, the Court in Cline v. Shinseki, 26 Vet. App. 18, 21-27 (2012), held that the October 2006 amendment to 38 C.F.R. § 3.156(c)(2) constituted a rule change when it was added, and that when a claimant has been granted service connection prior to the October 2006 effective date of the new version of 38 C.F.R. § 3.156(c), the new version of that regulation cannot be applied retroactively.  See Cline, 26 Vet. App. at 25-27.  As the Veteran filed his claim for service connection for PTSD in September 2003, the earlier version of 38 C.F.R. § 3.156 is for application in this case, pursuant to Cline.  According to 38 C.F.R. § 3.156(c), effective prior to October 2006:

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such.  The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim. 

38 C.F.R. § 3.156(c) (2005). 

The specific regulatory criteria for establishing service connection for PTSD are: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). 38 C.F.R. § 3.304(f) (2013).

The Veteran originally filed a formal claim seeking entitlement to service connection for PTSD on August 9, 1999.  He indicated in attached correspondence numerous stressors including an incident, in which a friend who had just turned 18 was killed while in Vietnam.  The Veteran stated that this person's assignment was one that should have been given to a soldier with more in-country time.  The Veteran stated that he had forgotten the individual's name but not his face.  

In September 1999, the RO issued a development letter to the Veteran requesting more information concerning the Veteran's alleged stressors with an attached PTSD stressor questionnaire.  There is no indication the Veteran ever completed and returned the documentation that had been provided.

The report of an October 1999 VA outpatient psychiatric assessment indicates the Veteran's account of experiences he relived in dreams and memories related to service.  One incident was having witnessed a fellow airman mortally wounded in a mortar attack.  Following a mental status evaluation, the impression was PTSD, chronic. 

The RO issued an October 2000 rating decision denying the Veteran's original claim for service connection for PTSD.  In its decisional rationale, the RO acknowledged that the Veteran had been diagnosed with PTSD based on his experience in Vietnam.  The Veteran's personnel file did show that he served in Vietnam as an Air Policeman.  However, there was not a verified in-service stressor to support a clinical diagnosis of PTSD.  Hence, without a verified stressor of record, the claim for service connection for PTSD was denied.  The Veteran did not file a timely Notice of Disagreement (NOD) with this decision, and it became final and binding.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.

In September 2003, the Veteran filed a petition to reopen his previously denied claim.  In July 2007 the Veteran provided a lay statement from an individual from his same unit who had also been a military policeman.  According to this individual, both he and the Veteran were shot at frequently, and went through frequent mortar attacks.  In one instant, on January 25, 1966 a very good mutual friend, J.B.J., was on guard duty when the base came under mortar attack.  The Veteran had been the first one to attend to J.B.J., and the mortally wounded individual spoke to the Veteran and then died.  

Through his own correspondence filed that same month (along with a completed PTSD stressor questionnaire) the Veteran recalled that he had been able to locate an individual with whom he served (the aforementioned person) who was able to recall the name of J.B.J. who was their good friend killed during a mortar attack on January 25, 1966.  The Veteran stated that he was the first one to reach J.B.J. and he witnessed his death.  

Subsequently, an RO search of unit history records for the unit with which the Veteran served confirmed that on January 25, 1966 there had been one casualty involving an individual who was killed in action.  A further inquiry into a Vietnam War casualty database confirmed that the individual J.B.J. had been killed on January 25, 1966 in Vietnam due to "artillery/rocked/mortar."

The Veteran underwent VA Compensation and Pension examination in October 2007, which resulted in a confirmed clinical diagnosis of PTSD, which the VA examiner indicated was associated with "combat related trauma."

On the basis of the newly obtained evidence, a December 2007 RO rating decision reopened and granted the claim for service connection for PTSD, effective September 23, 2003.

As previously noted, pursuant to 38 C.F.R. §§ 3.400(r), when a claim has been reopened and then granted on the merits, the appropriate effective date is the date of receipt of the petition to reopen, or date entitlement arose, whichever is later.  However, the exception to the aforementioned rule from 38 C.F.R. § 3.400(r), permits an effective date according to the date of original claim for service connection where there has been submitted new relevant service department records.  See 38 C.F.R. § 3.156(c) (2005).  The information corroborating the stressor of the fellow service member killed in action consists of supplemental information from the service department.  This information is new and material evidence because it was not previously considered and relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  As noted, at the time of the prior decision in October 2000 there was evidence of a diagnosis of PTSD related to service but no corroborated stressor.  The new official service department records were part of what helped finally confirm the Veteran's stressor  of the death of the individual identified as J.B.J.  While it is true that the RO could not have conducted this same thorough inquiry when it adjudicated the Veteran's original claim for service connection because the Veteran at that time could not remember the name of this individual who had been killed in Vietnam, the applicable regulation in effect prior to October 2006 does not address this specific situation.  See 38 C.F.R. § 3.156(c).  Just because the RO did not receive the official service departments that now corroborate the claimed stressor of J.B.J. having been killed in Vietnam, these records were always on file.  Accordingly, the exception to the general provisions governing assignment of effective dates premised upon receipt of official service department records applies in this instance. 

As the corroborative stressor along with the diagnosis of PTSD related to military service including the death of an individual who he witnessed, who was later identified, would have substantiated the Veteran's claim at the time of his previously filed service connection claim on August 9, 1999, this should be the effective date of his grant of service connection, pursuant to the provisions of 38 C.F.R. § 3.156(c) (2005).

The Veteran's representative has specifically argued that the effective date for the grant of service connection should be the date of his original claim on August 9, 1999.  See April 2014 statement.  Thus, the decision in this case constitutes a complete grant of the benefits sought on appeal.  For this reason, no conceivable prejudice to the Veteran could result from this adjudication and no analysis regarding VA's duty to notify and assist is warranted.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

Entitlement to an earlier effective date of August 9, 1999 for the award of service connection for PTSD is granted.


REMAND

As previously discussed in the introduction, given that this case was remanded by the Court the RO has not had the opportunity to conduct the development directed in the Board's August 2012 remand with respect to the claim for a higher rating for PTSD and the derivative TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Carl Vinson VAMC in Dublin, Georgia and request copies of the Veteran's outpatient treatment records dated since August 2009. Then associate all paper records obtained with the claims file, or in the alternative associate an electronic copy of these records with the Veteran's "Virtual VA" claims folder.
 
2.  Then schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130 , Diagnostic Code 9411.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding. 

The VA examiner is then requested to provide an opinion as to whether the Veteran is incapable of securing and maintaining substantially gainful employment due to the severity of his service-connected psychiatric disability.  In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disability, as distinguished from any nonservice-connected physical or mental condition.  The requested opinion must also take into consideration the relevant employment history and educational history, or lack thereof.

 If an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.
 
3.  The RO/AMC should then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  Thereafter, the RO/AMC should readjudicate the claims for increased rating for PTSD and for a TDIU in light of all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


